Name: Council Regulation (Euratom, ECSC, EEC) No 3084/78 of 21 December 1978 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 78 Official Journal of the European Communities No L 369/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION EURATOM, ECSC, EEC No 3084/78 of 21 December 1978 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 271 1 /78 (2), and in particular Articles 64, 65 ( 1 ) and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted ; Whereas the Council , in its Decision of 29 June 1976, amended on 26 June 1978, fixed the method of calculation to be used in the periodical reviews of the remuneration and pensions of officials and other servants of the Communities, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1978 the Staff Regulations of officials of the European Communi ­ ties are amended as follows : (a) the table of basic monthly salaries in Article 66 is replaced by the following : ( ¢) OJ No L 56, 4 . 3 . 1968 , p . 1 . (2 ) OJ No L 328 , 23 . 11 . 1978 , p. 1 . No L 369/2 Official Journal of the European Communities 29 . 12. 78 Step Grade l 2 3 4 5 6 7 8 A 1 A 2 A 3/LA 3 A 4/LA 4 A 5/LA 5 A 6/LA 6 A 7/LA 7 A 8/LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 205 419 184 041 155 068 132 745 110 833 94 808 79 252 68 023 94 808 80 262 64 413 54 365 48 254 55 622 47 843 44 281 39 635 36 364 41 454 37 511 34 713 32 767 215 508 193 667 163 491 139 320 116 830 100 059 83 829 71 368 100 059 84 456 68 115 57 428 50 525 58 330 50 134 46 227 41 427 37 980 43 487 39 281 36 351 34 166 225 597 203 293 171 914 145 895 122 827 105 310 88 406 105 310 88 650 71 817 60 491 52 796 61 038 52 425 48 173 43 219 39 596 45 520 41 051 37 989 35 565 235 686 212 919 180 337 152 470 128 824 110 561 92 983 110 561 92 844 75 519 63 554 55 067 63 746 54 716 50 119 45 011 41 212 47 553 42 821 39 627 36 964 245 775 222 545 188 760 159 045 134 821 115 812 97 560 115812 97 038 79 221 66 617 66 454 57 007 52 065 46 803 49 586 44 591 41 265 255 864 232 171 197 183 165 620 140 818 121 063 102 137 121 063 101 232 82 923 69 680 69 162 59 298 54 011 48 595 51 619 46 361 42 903 205 606 172 195 146 815 126 314 126 314 105 426 86 625 72 743 71 870 61 589 55 957 50 387 53 652 48 131 44 541 214 029 178 770 152 812 131 565 131 565 109 620 90 327 75 806 74 578 63 880 57 903 52 179 55 685 49 901 46 179 (b)  Bfrs 2 688 is replaced by Bfrs 2 869 in Article 67 ( 1 ) (a) of the Staff Regulations and in Article 1 ( 1 ) of Annex VII thereto,  Bfrs 3 462 is replaced by Bfrs 3 696 in Article 67 ( 1 ) (b) of the Staff Regulations and in Article 2 ( 1 ) of Annex VII thereto,  Bfrs 6 186 is replaced by Bfrs 6 603 in the second sentence of Article 69 of the Staff Regulations and in the last paragraph of Article 4 of Annex VII thereto,  Bfrs 3 093 is replaced by Bfrs 3 302 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1978, the conditions of employment of other servants of the Euro ­ pean Communities are amended as follows : (a) the table of basic monthly salaries in Article 20 is replaced by the following : 29 . 12. 78 Official Journal of the European Communities No L 369/3 Step Grade l 2 3 4 5 6 7 8 A 1 A 2 A 3/LA 3 A 4/LA 4 A 5/LA 5 A 6/LA 6 A 7/LA 7 A 8/LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 205 419 184 041 155 068 132 745 110 833 94 808 79 252 68 023 94 808 80 262 64 413 54 365 48 254 52 914 45 423 42 181 37 814 34 721 39 530 35 819 33 193 31 341 215 508 193 667 163 491 139 320 116 830 100 059 83 829 71 368 100 059 84 456 68 115 57 428 50 525 55 406 47 606 44 009 39 499 36 247 41 438 37 483 34 732 32 657 225 597 203 293 171 914 145 895 122 827 105 310 88 406 105 310 88 650 71 817 60 491 52 796 57 898 49 789 45 837 41 184 37 773 43 346 39 147 36 271 33 973 235 686 212919 180 337 152 470 128 824 110 561 92 983 110 561 92 844 75 519 63 554 55 067 60 390 51 972 47 665 42 869 39 299 45 254 40 811 37 810 35 289 245 775 222 545 188 760 1 59 045 134 821 115 812 97 560 115 812 97 038 79 221 66 617 62 882 54 155 49 493 44 554 47 162 42 475 39 349 255 864 232 171 197 183 165 620 140 818 121 063 102 137 121 063 101 232 82 923 69 680 65 374 56 338 51 321 46 239 49 070 44 139 40 888 205 606 172 195 146 815 126 314 126 314 105 426 86 625 72 743 67 866 58 521 53 149 47 924 50 978 45 803 42 427 214 029 178 770 152 812 131 565 131 565 109 620 90 327 75 806 70 358 60 704 54 977 49 609 52 886 47 467 43 966 (b) the table of basic monthly salaries in Article 63 is replaced by the following : Class Category Group 1 2 3 4 A I II III 100 950 70 699 58 416 112 552 78 799 61 232 1 24 1 54 86 899 64 048 135 756 94 999 66 864 B IV V 55 938 42 780 62 068 46 109 68 198 49 438 74 328 52 767 C VI VII 40 013 33 668 42 798 35 531 45 583 37 394 48 368 39 257 D VIII IX 32 579 31 327 34 542 31 809 36 505 32 291 38 468 32 773 No L 369/4 Official Journal of the European Communities 29 . 12. 78 Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom Switzerland United States Canada Japan Greece Turkey 100 1330 78.3 128.7 136.7 146.8 100 92.2 144-1 76.3 131.0 132-5 144.6 164-6 355.5 Article 3 With effect from 1 July 1978 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 1 723 per month for officials in Grade C 4 and C 5,  Bfrs 2 641 per month for officials in Grade C 1 , C 2 or C 3 . Article 4 1 . Pensions for which entitlement has accrued by or on 1 July 1978 shall be calculated from that date for officials and temporary staff other than those covered by Article 2 (d) of the conditions of employ ­ ment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations as amended by Article 1 (a) of this Regulation . 2. Pensions for which entitlement has accrued by or on 1 July 1978 shall be calculated from that date for temporary staff covered by Article 2 (d) of the conditions of employment of other servants by refer ­ ence to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . Article 5 1 . With effect from 1 July 1978 the weightings applicable to the remuneration of officials employed in the countries listed below shall be as follows : 2. With effect from 1 July 1978, the weightings applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the Community country in which the person entitled to the pension declares his home to be : Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom 100 133.0 78.3 128-7 136.7 146-8 100 92.2 144.1 If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium . Article 6 With effect from 1 July 1978 , the table in Article 10 ( 1 ) of Annex VII to the Staff Regula ­ tions is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 1 5th day from 16th day 1st to 1 5th day from 16th day Belgian francs per calendar day A 1 to A 3 and LA 3 A 4 to A 8 and LA 4 to LA 8 and Category B Other grades 1 120 1 086 985 526 492 459 769 736 634 442 385 317 29. 12. 78 Official Journal of the European Communities No L 369/5 Article 7 With effect from 1 July 1978, the allowances of Bfrs 4 679, Bfrs 7 720 and Bfrs 10 528 laid down in Article 7 of Regulation (EEC, Euratom, ECSC) No 2859/77 ( J ) for shiftwork are replaced by Bfrs 4 992, Bfrs 8 237 and Bfrs 1 1 233 respectively. Article 8 Regulation (EEC, Euratom, ECSC) No 2859/77 and Regulation (Euratom, ECSC, EEC) No 1461 /78 (2) are repealed with effect from 1 July 1978 . Article 9 The amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall , for the period 1 July 1978 to 30 June 1979, be subject to a weighting of 113.2395. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1978 . For the Council The President Otto Graf LAMBSDORFF ( ¢) OJ No L 330, 23. 12 . 1977, p. 1 . (2 ) OJ No L 176, 30 . 6 . 1978 , p . 1 . (3 ) OJ No L 56, 4 . 3 . 1968, p . 8 .